Citation Nr: 1758265	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for shin splints of the right and left tibias/fibulas. 

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness




ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in December 2015 and a copy of that transcript is of record. 

In a February 2016 decision, the Board remanded the appeal for further development. 

In a May 2016 decision, the Appeals Management Center (AMC) assigned a 10 percent rating for the Veteran's right ankle sprain, effective May 31, 2012.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2017 decision, the Board remanded the appeal for further development.

The Board observes that the Veteran's shin splints of the left and right tibias/fibulas are rated as a single disability under Diagnostic Code 5262.  As will be addressed below, the Board believes that the issue of whether the Veteran is entitled to a separate rating for each tibia/fibula under Diagnostic Code 5262 may be reasonable inferred from the evidence of record.  Thus, for purposes of this appeal, the Board will construe the issue as listed on the cover page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the Veteran's shin splints of the right and left tibias/fibulas have been manifest by symptoms that more closely approximate no more than slight impairment.

2.  For the entire appeal period, the Veteran's right ankle disability has been manifest by no more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating, but not higher, for shin splints of the left tibia/fibula have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017).

2.  The criteria for a separate 10 percent rating, but no higher, for shin splints of the right tibia/fibula have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2009).

3.  The criteria for an initial rating in excess of 10 percent rating for a right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor her representative has raised any issues with the duty to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that the RO has substantially complied with the February 2016 and June 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

The Board notes that the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing," and if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App 158 (2016),

Bilateral Shin Splints

The Veteran contends that her bilateral shin splints are more severe than reflected in her current disability rating.  

The Veteran's bilateral shin splints are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

The Board notes that the words "slight", "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).  The use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Turning to the evidence of record, the Veteran was afforded a VA knee and lower leg examination in July 2012.  The examiner diagnosed bilateral shin splints, right status post traumatic and post-surgical deformities proximal tibial metaphysis with orthopedic screws and plate in place, and left degenerative arthritis proximal and distal tibia/fibula.  The Veteran reported that the condition had gotten better since service but still flares with excess activity.  The Veteran reported flare-ups that limit excess leg activity.  

On range of motion testing, right knee flexion was to 130 degrees with pain at 125 degrees.  There was no limitation of right knee extension and there was with no objective evidence of painful motion on extension.  Left knee flexion was to 130 degrees with pain at 125 degrees.  There was no limitation of left knee extension and there was no objective evidence of painful motion on extension.  On repetitive use testing, right knee flexion was to 130 degrees and there was no limitation of right knee extension.  Left knee flexion was to 130 degrees and there was no evidence of limitation of left knee extension.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  The Veteran had functional loss and/or functional impairment due to less movement than normal bilaterally and pain on movement bilaterally.  The Veteran had tenderness or pain to palpation for joint line or soft tissue of both knees.  

Muscle strength testing was normal bilaterally.  Joint stability test were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had shin splints and reported pain with walking.  It was noted that the Veteran had bilateral meniscal tears with a left meniscectomy in 2004.  The residuals of the meniscectomy were bilateral pain.  The Veteran did not have any assistive devices.  It was noted that the Veterans knee and/or lower leg condition impacted her ability to work in that the Veteran's work is limited in prolonged standing and walking.  X-rays revealed middle degenerative irregularity at the proximal and distal aspects of the tibia/fibula and an otherwise unremarkable radiographic series of the left tibia/fibula.  X-rays also revealed old traumatic and post-surgical deformities seen at the proximal tibia metaphysis with orthopedic plate and screws in place and an otherwise unremarkable radiographic series of the right tibia/fibula.

Private treatment records dated March 2008 to April 2014 show that the Veteran was noted as having osteoarthritis of the knees.  

On her June 2013 VA Form 9, the Veteran reported that the pain and discomfort she continues to experience in her shins has become nearly unbearable.  She reported that her shins are painful when they are touched by anything.  

At the December 2015 Board hearing, the Veteran testified that her shin splints cause her a lot of pain and swelling and prevent her from doing a lot of walking, housework and other things that she used to be able to do.  The Veteran reported that she used to go to grocery shopping but can no longer do that because of her inability to walk.  She reported that when walking the bottom of her legs seize up.  She reported that she cannot stand for any period of time.  She reported that she cannot stand to do the dishes.  She reported that she cannot stand more than five minutes without it starting to seize up and cause her pain.  She reported that if she does too much or goes a lot of places during the day she wakes up at night with nerve pain.  She reported that she has flare-ups in her shins.  She reported that it is debilitating to where she has to either sit down or lay down.  She reported that she has to elevate and use ice.  She reported that she has to depend on ice because of her stomach issues.  The Veteran's husband reported that they used to walk a couple of miles and go shopping on a regular basis.  The Veteran reported that depending on the activity she experiences pain and swelling within 15 minutes.  The Veteran reported that she wakes up with her shins hurting.  She reported that she cannot get comfortable which keeps her awake for a while.  She reported that her ankle affects her sleep more so than her shins.  The Veteran reported that her shins are tender and painful to the touch.  The Veteran reported that at night she has swelling and a little heat in her legs.  

The Veteran was afforded a knee and lower leg conditions VA examination in March 2016.  The examiner diagnosed bilateral shin splints, bilateral degenerative arthritis and bilateral chronic knee sprain s/p TKA with scars and left calcaneal spur.  The Veteran reported that since her last VA examination her shin splint pain has worsened.  The examiner noted that the Veteran had bilateral total knee replacements in 2013 and denies that her shin pain was improved after these surgeries.  She stated that she had bilateral shin pain before as well as after her knee surgeries, and that in fact the shin pain has worsened since the last VA examination.  She stated that she wakes up at night with increased pain in her shins and that walking increases her shin pain.  It was noted that the Veteran was on pain medications for this condition.  It was noted that the Veteran has flare-ups in that walking increases her shin pain.  The Veteran reported having functional loss or functional impairment in that "walking from the parking lot into the building made her shins hurt".  

On range of motion, the Veteran right knee flexion was 0 to 110 degrees and extension was 110 to 0 degrees.  The examiner noted that the range of motion itself did not contribute to functional loss.  Pain was noted on exam and caused functional loss.  It was noted that flexion exhibited pain.  There was pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the TTP shin.  There was no objective evidence of crepitus.  Left knee flexion was 0 to 110 degrees and left knee extension was 110 to 0 degrees.  The examiner noted that the range of motion itself did not contribute to functional loss.  Pain was noted on exam and caused functional loss.  It was noted that flexion exhibited pain.  There was pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the TTP left knee and shin.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions bilaterally.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that he was unable to say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner explained that it was not feasible to describe if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time due to the fact that the examiner was not present when the Veteran uses the knee joint or shin over a period of time.  The examiner stated that therefore, because the examiner was not present following repeated use of the joint over time the examiner would be unable to document any additional limitations in range of motion.  The examiner noted that the Veteran was not being examined during a flare-up.  The examiner concluded that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner concluded that he was unable to say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  The examiner explained that it is not feasible to describe if pain, weakness, fatigability or incoordination significantly limit functional ability during a period of flare up due to the fact that the examiner was not present when the Veteran was having a flare up. The examiner stated that therefore, because the examiner was not present during the flare up the examiner would be unable to document any additional limitations in range of motion.  

Muscle strength was normal bilaterally and there was no muscle atrophy.  There was no ankylosis bilaterally.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  It was noted that the Veteran had bilateral shin splints and the condition did not affect range of motion of the knee or ankle.  It was noted that the current symptoms were TTP of bilateral shins.  It was noted that the Veteran did not have a meniscus condition.  The examiner noted that there was no residuals of the July 2010 right knee joint replacement.  The examiner noted that TTP of the left knee was a residual of the July 2010 left knee joint replacement.  It was noted that the Veteran had a scar on the right knee that was 24 cm x 1 cm.  The Veteran also had a scar on the left knee that was 15 cm x 1 cm.  

The Veteran did not use any assistive device(s) as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  It was noted that the Veteran had bilateral arthritis of the knee.  It was also noted that a March 2016 x-ray revealed bilateral tibia/fibula with no evidence of fracture or soft tissue irregularities and a large left posterior calcaneal enthesophyte.  It was noted that the Veteran was currently unemployed; however any occupation that required prolonged ambulation would need to be adapted for her bilateral shin condition.  It was noted that work restrictions should include that walking be restricted.  The examiner explained that bilateral degenerative knee arthritis, bilateral chronic knee strain s/p TKA with scars and left calcaneal spur are new diagnoses and considered unrelated to the Veteran's service connected bilateral shin splints.  

The Veteran was afforded a knee and lower leg conditions VA examination in September 2017.  The examiner diagnosed shin splits, degenerative arthritis and residuals of bilateral knee replacement.  The Veteran stated that she has chronic pain of her bilateral shin splints.  The Veteran reported that she takes Oxycodone 10mg twice a day for this and other pain.  She reported that she also uses ice almost daily.  The Veteran did not report flare-ups.  The Veteran reported functional loss or functional impairment in that "I have pain when walking around the block.  I went swimming last night and have increased pain since.  I woke up in the middle of the night last night with pain".  

Range of motion of the right knee was flexion 0 to 110 degrees and extension 110 to 0 degrees.  No pain was noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  .  There was no evidence of pain with weight bearing.  There was no objective evidence of crepitus.  Range of motion of the left knee was flexion 0 to 110 degrees and extension 110 to 0 degrees.  No pain was noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain with weight bearing.  There was no objective evidence of crepitus.  On repetitive use testing there was no additional loss of function or range of motion bilaterally.  

The examiner noted that the Veteran was not being examined immediately after use over time.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that he was unable to say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner explained that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted that it was not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted that the Veteran was not being examined during a flare-up.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  The examiner concluded that he was unable to say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability during a flare-up.  The examiner explained that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted that it was not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under the flare-up conditions.  The examiner noted that there were no additional contributing factors of disability.  

Muscle strength testing was normal bilaterally.  The Veteran did not have muscle atrophy.  There was not ankylosis.  There was not history of recurrent subluxation, lateral instability or recurrent effusion.  Joint stability testing was normal.  The examiner noted that the Veteran had bilateral shin splints that did not affect range of motion of the knee or ankle.  The Veteran reported that she continues to have bilateral shin splint pain daily.  It was noted that the Veteran had a bilateral meniscus condition with no current symptoms.  The examiner noted that the Veteran reported that she had had right meniscectomy done around 1999.  The examiner noted that the Veteran had bilateral total knee joint replacement in 2013 with chronic residuals consisting of severe painful motion or weakness.  The examiner also noted that the Veteran had meniscectomy, osteotomy and ACL repair in 1999, 2001 and 2003.  It was noted that the Veteran had the following scars: right knee midline vertically across patella scar that was 35 cm x 1 cm; right knee lateral of patella 2 cm x 0.2 cm; right knee lateral and above patella 1 cm x 0.2 cm; left knee midline vertically across patella 18 cm x 1 cm; left knee, medial of patella 1 cm c 0.2 cm; left knee medial above patella 1 cm x 0.2 cm; left knee lateral and below patella 1 cm x 0.2 cm.  It was noted that none of the scars were painful or unstable, had a total area equal to or greater than 39 square cm (6 square inches) or are located on the head, face or neck.  The Veteran did not use any assistive devices.  

The examiner noted that the Veteran was disabled and lost zero to one week in the prior 12 months.  The examiner noted that the Veteran is not able to stand or walk for long periods due to bilateral knee replacement.  The examiner noted that a goniometer was used to measure range of motion.  In regards to Correia, the examiner noted that there was no objective evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.  The examiner also noted that the opposite joint does have evidence of damage as indicated by the exam abnormalities noted above.  The examiner noted that the new diagnosis was arthritis which was a progression of the previous diagnosis.  The examiner explained that left knee degenerative arthritis and proximal and distal tibia/fibula, and right knee s/p traumatic and post-surgical deformities proximal tibial metaphysis with orthopedic screws and plate in place.  The examiner noted that Veteran reported that she had a workers comp claim in 2003 due to injury that resulted in her surgeries in 2003 and 2004.  The examiner noted that the Veteran had a total of 5 right knee surgeries that were in 1999, 2001, 2003, 2004, and replacement 2013.  The examiner noted that shin splints do not affect range of motion of the knees or ankles.  The examiner explained that no shin splint related objective manifestations that demonstrate disuse or functional impairment were found.  The examiner explained that current abnormal findings are due to post-service, separate and unrelated knee joint diagnoses (arthritis and joint replacement).  The examiner explained that there is no impairment of the tibia or fibula.  The examiner noted that there were subjective symptoms only, specifically self-reported pain, are due to service connected shin splints.  The examiner explained that in regards to shin splints, no permanent limitations were plausible.  The examiner also explained that the Veteran was at least as likely as not able to complete light work.  The examiner explained that service connected bilateral shin splints do not affect activities of daily living or employment.  

Based on the above, the Board finds that for the entire appeal period, the Veteran's  shin splints of the right and left tibias/fibulas have been manifest by pain; swelling; flare-ups due to excess activity, pain on exertion and prolonged use; pain to palpation, trouble sleeping and restrictions with walking, standing and other activities of daily living.  The Board acknowledges that the most competent and credible evidence of record illustrates that the Veteran's bilateral shin splints do not affect the range of motion of the knees and ankles as required for a compensable rating.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms and resulting functional impairment more closely approximate the criteria contemplated in the 10 percent rating criteria and thus establishes a basis for the assignment of a 10 percent rating for tibia/fibula of each leg, which is the minimum compensable rating under Diagnostic Code 5262.  38 C.F.R. §§ 4.7, 4.3, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate evaluations are warranted where the symptomatology for the conditions is separate and distinct).

The Board acknowledges that the Veteran has other symptoms of the bilateral knees and legs.  However, as illustrated above, the most competent and credible evidence of record illustrates that these symptoms are not related to the Veteran's service connected bilateral shin splints.  Instead, the September 2017 VA examiner explained that current abnormal findings are due to post-service, separate and unrelated knee joint diagnoses (arthritis and joint replacement).  The examiner also noted that there were subjective symptoms only, specifically self-reported pains, due to service connected shin splints.  As such, the Board finds that a higher separate rating is not warranted under diagnostic code 5262 as the symptoms associated with the Veteran's service-connected shin splints of the right and left tibias/fibulas do not more closely approximate the criteria contemplated in the next higher rating.  

Further, as the record shows no evidence that the Veteran has ankyloses, recurrent subluxation or lateral instability, dislocated cartilage, removal of cartilage, limitation of flexion or extension due to bilateral shin splints, or genu recurvatum, a higher or separate is not warranted under diagnostic codes 5256, 5257, 5258, 5259, 5260, 5261, or 5263.

The Board has also considered whether staged ratings are appropriate; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has carefully reviewed and considered the Veteran's lay statements regarding the severity of her service-connected bilateral shin splints.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Consequently, the Board finds that the disability picture for the Veteran's service-connected shin splints of the left and right tibias/fibulas more nearly approximate the criteria for a separate 10 percent rating, for each leg, but no higher, for the entire period of the appeal.  38 C.F.R. § 4.7.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Ankle

The Veteran contends that her right ankle disability is more severe than reflected in her current disability rating.  

The Veteran's and right ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Again, the Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Turning to the evidence of record, the Veteran was afforded a VA ankle conditions examination in July 2012.  The examiner diagnosed a right ankle sprain.  The Veteran reported that the condition has stayed the same since service.  The Veteran did not report flare-ups that impact the function of the ankle.  On range of motion testing, right ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Right ankle dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  Left ankle plantar flexion was to 45 degrees or greater with no objective evidence of painful motion.  Left ankle dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  On repetitive use testing, right ankle plantar flexion was to 45 degrees or greater and right ankle dorsiflexion was to 20 degrees or greater.  Left ankle plantar flexion was to 45 degrees or greater and left ankle dorsiflexion was to 20 degrees or greater.  The Veteran did not have additional limitation of range of motion following repetitive use testing.  The Veteran did not have any functional loss and/or functional impairment of the ankle.  There was no localized tenderness or pain on palpation of the joints/soft tissue of either ankle.  Muscle strength was normal bilaterally and joint stability was normal bilaterally.  There was no ankylosis of the ankle, subtalar and/or tarsal joints.  It was noted that the Veteran had shin splints with pain and swelling.  The Veteran did not have any assistive devices.  It was noted that the Veteran's condition did not impact her ability to work.  X-rays revealed unremarkable radiographic series of the right ankle.  

On her June 2013 VA Form 9, the Veteran reported that the pain and discomfort she continues to experience in her right ankle has become nearly unbearable.  She reported that her right ankle has restricted her ability to get around.   
At the December 2015 Board hearing, the Veteran testified that her right ankle cause her a lot of pain and swelling and prevent her from doing a lot of walking, housework and other things that she used to be able to do.  The Veteran reported that she used to go to grocery shopping but can no longer do that because of her inability to walk.  She reported that she cannot stand for any period of time.  She reported that she cannot stand to do the dishes.  She reported that if she does too much or goes a lot of places during the day she wakes up at night with nerve pain and swelling in the right ankle which works its way up into her knees.  She reported that she has flare-ups in her right ankle.  She reported that it is debilitating to where she has to either sit down or lay down.  She reported that she has to elevate and use ice.  She reported that she has to depend on ice because of her stomach issues.  The Veteran's husband reported that they used to walk a couple of miles and go shopping on a regular basis.  The Veteran reported that depending on the activity she experiences pain and swelling within 15 minutes.  The Veteran reported that she wakes up with the right ankle throbbing.  She reported that she can feel nerve pain in the ankle and on top of the foot.  She reported that she cannot get comfortable which keeps her awake for a while.  She reported that her ankle affects her sleep more so than her shins.  

VA treatment records dated August 2012 to April 2017 show that the Veteran was treated for pain and swelling in her right ankle.  An April 2016 VA treatment record shows that the Veteran fell the Saturday prior at her house trying to step over something and her ankle gave out.  

The Veteran was afforded a VA ankle conditions examination in March 2016.  The examiner diagnosed degenerative arthritis of the right ankle.  The Veteran reported that that since the last VA examination she continued with increased swelling and pain of the right ankle.  It was noted that the Veteran has not had any surgeries or procedures and takes pain medication for this condition.  The Veteran reported flare-ups of the ankle in that prolonged walking increases her ankle pain.  The Veteran reported having function loss or functional impairment in that "walking increases my ankle pain".  

On range of motion dorsiflexion was 0 to 15 degrees and plantar flexion was 0 to 45 degrees.  It was noted that the range of motion itself did not contribute to a functional loss.  Pain was noted on examination and caused functional loss.  Pain was noted on plantar flexion.  There was no evidence of pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the lateral ankle.  There was objective evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  

It was noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that he could not say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use.  The examiner explained that it was not feasible to describe if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time due to the fact that the examiner is not present when the Veteran uses the ankle joint over a period of time.  The examiner stated that therefore, because the examiner was not present following repeated use of the joint over time the examiner would be unable to document any additional limitations in range of motion.  It was noted that the Veteran was not being examined during a flare-up.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that he could not say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use.  The examiner explained that it was not feasible to describe if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time due to the fact that the examiner was not present during a flare-up.  The examiner stated that therefore, because the examiner was not present during a flare-up the examiner would be unable to document any additional limitations in range of motion.  

The examiner noted that additional contributing factors included disturbance of locomotion.  Muscle strength was normal and the Veteran did not have muscle atrophy.  The Veteran did not have ankylosis.  Ankle instability and or ankle dislocation was suspected however, the Anterior Drawer test and the Talar Tilt test revealed there was no laxity compared with the opposite side.  It was noted that the Veteran had shin splints that did not affect the range of motion of the ankle or knee.  The Veteran did not use any assistive devices.  It was noted that the Veteran was currently unemployed; however any occupation that required prolonged ambulation would need to be adapted for her bilateral ankle condition.  The examiner noted that work restrictions for patients with this condition would include limited weight bearing depending on the severity of the injury.  It was noted that walking, climbing, and squatting should be limited early in the treatment of ankle pain.

The Veteran was afforded an ankle conditions VA examination in September 2017.  The examiner diagnosed degenerative arthritis and right ankle sprain.  The Veteran reported that she has chronic pain and swelling in her ankle.  It was noted that the Veteran takes Oxycodone 10mg twice a day for this and other pain.  The Veteran did not report flare-ups.  The Veteran reported function loss or functional impairment in that "I have increased pain and swelling when I do any walking or swimming.  I[t] limits my ability to do things because of the pain".  

On range of motion, right ankle and left ankle dorsiflexion was 0 to 20 degrees and right and left ankle plantar flexion was 0 to 45 degrees.  The examiner noted that the range of motion measurements were normal.  No pain was noted on exam and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain with weight bearing or objective evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner explained that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner concluded that he could not say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner explained that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner also explained that it is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner noted that the Veteran was not being during a flare-up.  The examiner explained that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  The examiner concluded that he could not say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability during a flare-up.  The examiner explained that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner also explained that it is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

There were no additional contributing factors of disability.  Muscle strength testing was normal and there was no muscle atrophy.  There was no ankylosis.  The examiner noted that the Veteran had shin splints that did not affect the range of motion of the ankle or knee.  The Veteran reported chronic bilateral shin splints.  The Veteran did not use any assistive devices.  The examiner noted that that the Veteran's current occupation was disabled.  The examiner noted that the Veteran had zero to one week of work time lost in the prior 12 months.  The examiner noted that the Veteran stated that she cannot walk or stand for long period due to the ankle pain and swelling.  The examiner noted that work that required extended standing walking or lifting would likely need to be adjusted to accommodate the Veteran.  

The examiner noted that joint testing per Correia requirements was performed as medically appropriate.  The examiner noted that the new diagnosis was right ankle arthritis which was a progression of the previous diagnosis.  The examiner noted that x-rays on the day of exam were not clinically indicated.  The examiner noted that no impairment was found for the service-connected right ankle.  The examiner noted normal active and passive range of motion and no pain with or without weight-bearing evidenced on exam.  The examiner noted that the Veteran self-reports pain and swelling, however, no objective findings of such today and no evidence to support disuse or functional impairment on the day of exam.  The examiner noted that the Veteran self-reports that she has difficulty with long periods of walking and standing due to ankle pain, however, based on today's assessment, no permanent limitations felt to be necessary.  The examiner concluded that the Veteran was at least as likely as not able to complete light work.

Based on the above, the Board finds that a rating in excess of 10 percent for a right ankle disability is not warranted.  

In this regards, there is no evidence of marked limitation of motion of the right ankle.  Instead the Veteran's right ankle disability has been manifest by, at worst, plantar flexion to 45 degrees and dorsiflexion to 15 degrees.  The Board again notes that normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  

The Board acknowledges that over the course of the appeal, the Veteran also experienced pain; swelling; trouble sleeping; flare-ups and functional loss due to prolonged walking; pain on palpation; crepitus; disturbance of locomotion; difficulty walking and standing for long periods of time and a fall due to the ankle giving way.  However, the Board does not find that the medical evidence and the Veteran's description of the functional impairment she experiences demonstrate the level of disability associated with marked limitation of motion.  Instead, VA examinations revealed that there was no additional loss of function or range of motion on repetitive use.  Muscle strength and joint stability were noted as normal.  There was no muscle atrophy or pain on weight bearing.  Furthermore, the September 2017 examiner concluded that based on examination no permanent limitations was felt necessary.  As such, the Board finds the Veteran's symptoms and functional limitations do not more closely approximate a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The Board has also considered whether a higher rating is warranted under an alternate Diagnostic Code.  However, there is no evidence of any ankylosis, malunion of the os calcis or astragalus, or astragalectomy, as contemplated by the other diagnostic codes involving the ankle, at any time during the claim period.  

The Board has also considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Again, the Board has carefully reviewed and considered the Veteran's lay statements regarding the severity of her right ankle disability.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.  


ORDER

Entitlement to a separate 10 percent rating for shin splints of left tibia/fibula is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a separate 10 percent rating for shin splints of right tibia/fibula is granted, subject to the provisions governing the award of monetary benefits

Entitlement to an initial rating in excess of 10 percent for a right ankle disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


